1                                                                    JS-6
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9    BRIAN PARKS, an individual, on            Case No. 2:16-cv-09097 RGK (GJSx)
     behalf of himself, and on behalf of all
10   persons similarly situated,
                                               ORDER DISMISSING PLAINTIFF’S
11                   Plaintiff,                INDIVIDUAL CLAIMS WITH
                                               PREJUDICE AND CLASS CLAIMS
12                                             WITHOUT PREJUDICE [35]
     v.
13
     J.B. HUNT TRANSPORT, INC., a              Complaint Filed: February 1, 2016
14   Corporation; and Does 1 through 50,
     Inclusive,
15
                     Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
1
2                                            ORDER
3
           This matter came before the Court on a Stipulation and Order For Dismissal of
4
5    Action With Prejudice as to Individual Claims and Without Prejudice as to Class Claims

6    filed by Plaintiff Brian Parks and Defendant J.B. Hunt Transport, Inc. That Stipulation
7
     is hereby GRANTED AS REQUESTED, and this matter is dismissed with prejudice
8
9    as to Plaintiff’s individual claims and without prejudice as to the class claims.

10   IT IS SO ORDERED.
11
12
13   Dated: September 9, 2019                       ___________________________
                                                    HON. R. GARY KLAUSNER
14                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               1.
